—Appeals by the defendant from two judgments of the County Court, Westchester County (Cowhey, J.), both rendered July 24, 1997, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 96-01545 and burglary in the second degree under Indictment No. 96-01665, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We reject the defendant’s contention that the court improvidently exercised its discretion in denying his motion to withdraw his pleas of guilty. Whether to allow a defendant to withdraw a plea of guilty rests within the sound discretion of the sentencing court (see, CPL 220.60 [3]; People v White, 226 AD2d 750). In addition, the defendant’s pleas were voluntarily, knowingly, and intelligently entered into (see, People v Harris, 61 NY2d 9). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.